      Case 3:19-cv-00160 Document 21 Filed on 08/19/19 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                August 19, 2019
                          UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

FEDERAL TRADE COMMISSION,                     §
                                              §
        Plaintiff,                            §
VS.                                           § CIVIL ACTION NO. 3:19-CV-160
                                              §
IBACKPACK OF TEXAS LLC, et al,                §
                                              §
        Defendants.                           §

                              ORDER REFERRING CASE

       Pursuant to 28 U.S.C. § 636(b)(1)(a), all non-dispositive pretrial matters in this

case are hereby referred to United States Magistrate Judge Andrew M. Edison for

determination.

       Pursuant to 28 U.S.C. § 636(b)(1)(b), all dispositive pretrial matters in this case

are hereby referred to United States Magistrate Judge Andrew M. Edison for Report and

Recommendation to this Court.

       All trial deadlines before this Court shall remain in effect.

       SIGNED at Galveston, Texas, this 19th day of August, 2019.


                                               ___________________________________
                                               George C. Hanks Jr.
                                               United States District Judge




1/1
